Exhibit 10.3

 

AMENDED & RESTATED

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS AMENDED & RESTATED EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”), is
made as of January 1, 2020 (the “Effective Date”) by and between Ocugen, Inc., a
Delaware corporation (the “Company”), and Rasappa Arumugham, an individual
(“Employee”).

 

The Company and Employee are parties to an Executive Employment Agreement dated
as of December 21, 2016, as amended (the “Prior Agreement”). The parties have
determined it is in its best interest to enter into this Agreement to set forth
the terms and conditions of Employee’s continued employment with the Company,
which shall supersede in its entirety the Prior Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the facts, mutual promises and covenants
contained herein and intending to be legally bound hereby, the Company and
Employee agree as follows:

 

1.           Definitions. As used herein, the following terms shall have the
meanings set forth below unless the contexts otherwise requires:

 

“Affiliates” means, with respect to a person, all other persons controlling,
controlled by or under common control with the first person; the term
‘•control,” and correlative terms, means the power, whether by contract, equity
ownership or otherwise, to direct the policies or management of a person: and
‘‘person” means an individual, partnership, corporation, limited liability
company, trust or unincorporated organization, or a government or agency or
political subdivision thereof.

 

“Base Compensation” shall mean the annual rate of compensation set forth in
Section 4.1, as such amount may be adjusted from time to time.

 

“Board” shall mean the Company’s Board of Directors.

 

“Cause” shall mean the occurrence of any one or more of the events set forth
below in clauses (a) through (d), which, in the case of the event or events set
forth below in clause (a) is not cured by Employee within the time periods set
forth therein:

 

(a)         failure or refusal by Employee to substantially perform a material
portion of the duties of his employment or to comply with the written rules and
policies of the Company which failure continues uncured thirty (30) days after
written notice of such failure or refusal (or such longer period as is necessary
to cure such event so long as Employee is diligently pursuing such cure and
provided such additional period is approved by the Board) is provided to
Employee setting forth in reasonable detail the nature of such failure or
refusal:

 

(b)         Employee’s repeatedly engaging in willful and serious misconduct in
connection with his employment;

 



 

 

 

(c)         engagement by Employee in fraudulent conduct; or

 

(d)         Employee’s conviction of. or plea of no contest to, a felony or
other crime the circumstances of which are substantially related to the
Employee’s position.

 

“Change of Control” shall mean (i) the closing of the sale, transfer or other
disposition of all or substantially all of the Company’s assets, (ii) the
acquisition by any person or group of persons in any transaction or series of
related transactions of direct or indirect beneficial ownership (within the
meaning of Section 13(d) of the Securities Exchange Act of 1934), other than the
Current Holders of Securities of the Company, of the power, directly or
indirectly, to vote or direct the voting of securities having more than 50% of
the ordinary voting power for the election of directors of the Company, (iii)
the consummation of the merger or consolidation of the Company with or into
another entity (except a merger or consolidation in which the holders of capital
stock of the Company immediately prior to such merger or consolidation continue
to hold not less than fifty percent (50%) of the voting power of the capital
stock of the Company or the surviving or acquiring entity immediately following
such merger or consolidation), or (iv) a liquidation, dissolution or winding up
of the Company; provided, however, that a transaction shall not constitute a
Change of Control if the Change of Control is the result of an equity or debt
financing, or if its sole purpose is to change the state of the Company’s
incorporation or to create a holding company that will be owned in substantially
the same proportions by the persons who held the Company’s securities
immediately prior to such transaction.

 

“Current Holders of Securities of the Company” shall mean the current holders of
issued and outstanding “Securities” of the Company, their “Affiliates” (as such
terms are defined herein), and their respective employees, officers, directors,
blood or legal relatives, guardians, legal representatives, and trusts for the
primary benefit of any of such persons.

 

“Disability” shall mean Employee’s inability, for a period of six (6)
consecutive months, or a cumulative period of one hundred eighty (180) business
days out of a period of twelve (12) consecutive months, to perform the essential
duties of Employee’s position, even after taking into account any reasonable
accommodation required by law, due to a mental or physical impairment. The
determination of whether Employee is suffering from a Disability shall be made
either (a) by an independent physician, mutually chosen by Employee and the
Company; or (b) because Employee qualifies as disabled for purposes of the
Company’s long term insurance disability plan, if applicable.

 



 -2- 

 

 

“Good Reason” shall mean the occurrence of one or more of the events set forth
in clauses (a) through (e) below without the prior written consent of Employee,
provided that (i) Employee delivers written notice to the Company of Employee’s
intention to resign from employment due to one or more of such events, which
notice specifies in reasonable detail the circumstances claimed to provide the
basis for such resignation, (ii) such event or events are not cured by the
Company within thirty (30) days following delivery of such written notice and
(iii) if not cured by the Company, Employee resigns his employment within
fifteen (15) days following the Company’s cure period:

 

(a)         a reduction in Employee’s annual rate of Base Compensation unless
such reduction is made across all executives or employees of the Company;

 

(b)         a termination or material reduction of a material benefit under any
Company benefit plans, programs or arrangements, in which the Employee
participates unless such termination or reduction is made across all executives
or employees of the Company;

 

(c)         a material reduction in Employee’s job title, powers or authority;

 

(d)         the Company’s material failure to comply with the terms of this
Agreement or any stock option or similar agreement with Employee then in effect;

 

(e)         the requirement by the Company that Employee relocate or transfer
Employee’s principal office to a location more than 50 miles from Malvern, PA
Office (except that the requirement to travel in Section 2.3 shall not trigger
this subsection (e).

 

“Proceeding” shall have the meaning set forth in Section 8 hereof.

 

“Severance Period” shall mean a period of twelve (12) months immediately
following the effective date of termination of Employee’s employment hereunder
if such termination is by the Company without Cause or by Employee for Good
Reason.

 

“Securities” means any and all securities as such term is defined in Section 2
of the Securities Act of 1933, as amended, including, without limitation, all
common stock, preferred stock, convertible promissory notes, subordinated debt
instruments, and other securities issued by the Company.

 

“Term” shall have the meaning set forth in Section 3 hereof.

 

2.           Contingent Employment; Employment and Duties.

 

2.1.       Company hereby employs Employee and Employee hereby accepts continued
employment as the Company’s Chief Scientific Officer (“CSO”), reporting to the
Chief Executive Officer (“CEO”) of the Company. Employee shall be a member of
the Executive Management Team. Employee shall be responsible for all duties
customarily assigned to the position of CSO, as well as those other duties and
such other authority as specified by the CEO.

 

2.2.       Employee shall render such services as are necessary and desirable to
protect and advance the best interests of the Company, acting, in all instances,
under the supervision of the CEO and in accordance with the policies set by the
Company.

 

2.3.       So long as Employee shall remain an employee of the Company, except
as provided below, Employee’s entire working time, energy, skill and efforts
shall be devoted to the performance of Employee’s duties hereunder in a manner
that will faithfully and diligently further the business and interests of the
Company; provided, however, that Employee may (i) serve on corporate, civic or
charitable boards or committees; (ii) deliver lectures, fulfill speaking
engagements or teach at educational institutions; (iii) manage personal passive
investments; (iv) limited role as a scientific advisor, so long as the foregoing
activities, in the aggregate, do not materially interfere with the performance
of Employee’s duties to the Company in accordance with this Agreement; or (iv)
undertake such other endeavors as may be consented to by the CEO, Employee will
be based out of and shall work from Malvern, PA office provided by the Company
or other mutually agreeable office. Employee may be required to travel for up to
50% of Employee’s working time.

 



 -3- 

 

 

3.           Term. Employee’s employment under this Agreement shall commence on
the Effective Date and shall continue until such employment is terminated
pursuant to Section 6 (the “Term”).

 

4.           Compensation and Benefits.

 

4.1.        Employee shall receive base compensation at the gross annual rate
(without regard to authorized tax or other legally required deductions and
withholdings) of $353,800, payable in installments in accordance with the
Company’s regular payroll practices in effect from time to time.

 

4.2.        In the sole discretion of the Compensation Committee of the Board
(the “Compensation Committee”) and within the guidelines set by the Compensation
Committee for the Executive Management Team, the Company may pay to Employee an
annual bonus of up to 35% of Employee’s Base Compensation (the “Target Bonus”),
based upon performance criteria set for Employee by the Compensation Committee
and the CEO and certain other factors, including the Company’s performance,
financial stability, availability of cash, industry benchmarks and standards and
market conditions. Any annual bonus so awarded shall be payable by February 28th
of each year for the Employee’s performance in the previous year (the “Measuring
Year”). To be eligible for an annual bonus, the Employee must be employed on
December 31st of the Measuring Year.

 

5.           Fringe Benefits. Employee shall be entitled to the benefits set
forth below for so long as Employee’s employment with the Company continues:

 

5.1.       The Company will reimburse Employee for all reasonable and necessary
expenses incurred by Employee on behalf or for the benefit of the Company upon
receipt of documentation therefor in accordance with the Company’s regular
reimbursement procedures and practices in effect from time to time. The Company
from time to time may require prior approval for individual expense items in
excess of pre-established aggregate amounts for a fixed period or in excess of
pre-established amounts for any type of expenditure during any fixed period.

 

5.2.        Upon Employee’s achieving the eligibility requirements therefor, if
any. Employee will be eligible to participate in all applicable and established
Company benefit plans, programs and arrangements that may exist from time to
time (including, without limitation, pension, profit sharing, 401(k) plans, and
medical and life insurance programs) on the same terms as apply generally to
other similarly situated employees of the Company from time to time. Employee
shall be entitled to vacation, sick and other personal time off (PTO) in
accordance with the Company’s applicable employee handbook or policies.

 



 -4- 

 

 

6.           Termination; Payments to Employee.

 

6.1.        If Employee dies or suffers a Disability during the Term, the
Employee’s employment with the Company shall terminate as of the date of death
or Disability.

 

6.2.        Subject to Sections 6.4 and 6.5 below, either Employee or the
Company may terminate this Agreement and Employee’s employment hereunder
immediately upon written notice to the other party.

 

6.3.        If Employee’s employment terminates for any reason, Employee (or his
estate in the event of Employee’s death) shall be entitled to receive a lump sum
cash payment equal to the sum of the following: (i) payment of accrued but
unpaid Base Compensation up to the date of termination, and any earned but
unused paid vacation through the date of termination, if any, (ii) any annual
bonus, earned but unpaid for the previous calendar year, if applicable, and
(iii) unreimbursed business expenses covered by Section 5.1 hereof.

 

6.4.        In addition to the amounts to be paid to Employee in accordance with
the provisions of Section 6.3 above, and except as otherwise provided in Section
6.5, if Employee’s employment is terminated (i) by the Company without Cause or
(ii) by Employee for Good Reason, then subject to Section 6.5, Employee shall be
entitled to receive the following (collectively, (A) and (B) the “Severance
Payment”): (A) for the duration of the Severance Period, Employee’s then current
Base Compensation minus any applicable taxes, and other withholdings, payable in
accordance with the Company’s standard payroll practices; and (B) from the
commencement of the Severance Period until the earlier of the expiration of the
Severance Period or such date as Employee, may be eligible for health insurance
coverage under another employer’s or a spouse’s employer’s health plan, the
Company will pay the Employee’s COBRA premium for any applicable health or
dental insurance, if he is eligible to elect COBRA continuation coverage.

 

6.5.        If Employee’s employment is terminated (i) by the Company without
Cause or (ii) by Employee for Good Reason, in either case within twelve (12)
months after or three (3) months before a Change of Control, Employee shall be
entitled to receive the following (collectively, (A), (B), (C) and (D) the
“Change of Control Severance Payment”), in lieu of the Severance Payment
described in Section 6.4 and in addition to the amounts to be paid to Employee
in accordance with the provisions of Section 6.3 above: (A) for the duration of
the Severance Period, Employee’s then current Base Compensation minus any
applicable taxes, and other withholdings, payable in accordance with the
Company’s standard payroll practices; (B) from the commencement of the Severance
Period until the earlier of the expiration of the Severance Period or such date
as Employee, may be eligible for health insurance coverage under another
employer’s or a spouse’s employer’s health plan, the Company will pay the
Employee’s COBRA premium for any applicable health or dental insurance, if he is
eligible to elect COBRA continuation coverage; (C) 100% of his then-current
Target Bonus payable in a lump sum; and (D) all unvested restricted stock, stock
options and other equity incentives awarded to the Employee by the Company will
become immediately and automatically fully vested and exercisable (as
applicable).

 



 -5- 

 

 

6.6.        Employee shall not be entitled to receive the Severance Payment or
Change of Control Severance Payment unless and until Employee executes, and does
not revoke as permitted by law, a release in a form reasonably acceptable to the
Company that unconditionally releases, waives, and fully and forever discharges
the Company and its past and current shareholders, directors, officers,
employees, and agents from and against any and all claims, liabilities,
obligations, covenants, rights, demands and damages of any nature whatsoever,
whether known or unknown, anticipated or unanticipated, including without
limitation, any claims relating to or arising out of Employee’s employment with
the Company, claims arising under the Age Discrimination in Employment Act of
1967, as amended, Title VII of the Civil Rights Act of 1964, as amended, or the
Civil Rights Act of 1991, or claims arising under the applicable state fair
employment laws, but excluding any rights of Employee under any remaining stock
option agreements (if any) or other agreements relating to equity in the Company
and Employee’s right to indemnification from the Company in respect of his
services as a director, officer or employee of the Company or any of its
Affiliates. The release shall also contain customary non-disparagement covenants
by Employee. Employee’s right to receive the Severance Payment or Change of
Control Severance Payment is conditioned upon Employee’s performance of the
obligations and covenants contained in this Employment Agreement, the Covenants
Agreements (as defined below) and any other agreement between Employee and the
Company. In the event of any material breach of any such obligations during or
after payment of the Severance Payment or Change of Control Severance Payment,
the Company may cease to make any remaining payments.

 

6.7.        Notwithstanding anything in this Agreement to the contrary, all
payments to be made upon a termination of employment under this Agreement will
only be made upon a “separation from service” within the meaning of Section 409A
of the Internal Revenue Code of 1986 (the “Code”). To the maximum extent
permitted under Section 409A of the Code and its corresponding regulations, the
cash severance benefits payable under this Agreement are intended to meet the
requirements of the short-term deferral exemption under Section 409A of the Code
and the “separation pay exception” under Treas. Reg. §1.409A-1(b)(9)(iii). For
purposes of the application of Treas. Reg. § 1.409A-1(b)(4)(or any successor
provision), each payment in a series of payments to Employee will be deemed a
separate payment. In addition, to the extent compliance with the requirements of
Treas. Reg. § 1.409A-3(i)(2) (or any successor provision) is necessary to avoid
the application of an additional tax under Section 409A of the Code to payments
due to Employee upon or following his “separation from service”, then
notwithstanding any other provision of this Agreement (or any otherwise
applicable plan, policy, agreement or arrangement), any such payments that are
otherwise due within six months following the Employee’s “separation from
service” will be deferred without interest and paid to Employee in a lump sum
immediately following such six month period. This paragraph should not be
construed to prevent the application of Treas. Reg. § 1.409A-1(b)(9)(iii) (or
any successor provision) to amounts payable hereunder. For purposes of the
application of Section 409A of the Code, each payment in a series of payments
will be deemed a separate payment.

 



 -6- 

 

 

7.           Noncompetition; Nonsolicitation; Confidential Information, etc.

 

7.1.        Employee acknowledges and agrees that Employee is bound by the
Employment Non-Competition Agreement entered into at his commencement of
employment (the “Non-Competition Agreement”), which shall continue in full force
and effect.

 

7.2.        Employee acknowledges and agrees that Employee is bound by the
Employee Nondisclosure and Business Ideas Agreement dated as of Employee’s
commencement of employment (together with the Non-Competition Agreement, the
“Covenants Agreements”), which shall continue in full force and effect.

 

8.           Indemnification. Subject to the Company’s Articles of Incorporation
and By-laws, the Company shall indemnify Employee to the fullest extent
permitted by law’ against all costs, expenses, liabilities and losses
(including, without limitation, attorneys’ fees, judgments, fines, penalties,
and amounts paid in settlement) reasonably incurred by Employee in connection
with any “Proceeding” (as defined herein). For the purposes of this Section 8, a
“Proceeding” shall mean any action, suit or proceeding, whether civil, criminal,
administrative or investigative, in which Employee is made, or is threatened to
be made, a party to, or a witness in, such action, suit or proceeding by reason
of the fact that he is or was an officer, director or employee of the Company or
is or was serving as an officer, director, member, employee, trustee or agent of
any other entity at the request of the Company.

 

9.           Golden Parachute Tax Provisions.

 

9.1.        In the event that the Company or any of their Affiliates undergoes a
Change of Control prior to the time that it (or any Affiliate that would be
treated, together with the Company, as a single corporation under Section 280G
of the Code and the regulations thereunder) has stock that is readily tradeable
on an established securities market (within the meaning of the Section 280G of
the Code and the regulations thereunder), if the payments or benefits provided
under this Agreement, either alone or together with other payments or benefits
which Employee receives or is entitled to receive from the Company or any of its
Affiliates, would constitute an “excess parachute payment” within the meaning of
Section 280G of the Code, the following provisions shall apply:

 

9.1.1.     The Company or any of applicable Affiliates will cooperate in good
faith with Employee such that any such payments or benefits will not be deemed
an “excess parachute payment” within the meaning of Section 280G of the Code.

 

9.1.2.     In the event that any payments or benefits (whether payable pursuant
to this Agreement or otherwise) to Employee could be exempt from Section 280G of
the Code if the shareholder approval requirements under Section 280G(b)(5) of
the Code and the regulations thereunder were met, such payments will be
conditioned on shareholder approval in accordance with Section 280G(b)(5)(B) of
the Code and regulations thereunder and the Company or any of its applicable
Affiliates agrees to use best efforts to seek to obtain such shareholder
approval. The actions of the Company or any of its applicable Affiliates
pursuant to this provision are not intended to bind, nor shall be construed as
binding, the shareholders of the Company or any of its applicable Affiliates.

 



 -7- 

 

 

9.2.        In the event that the Company or any of its applicable Affiliates
undergoes a Change of Control at such time that it (or any Affiliate that would
be treated, together with the Company, as a single corporation under Section
280G of the Code and the regulations thereunder) has stock that is readily
tradeable on an established securities market (within the meaning of the Section
280G of the Code and the regulations thereunder), if the payments or benefits
provided under this Agreement, either alone or together with other payments or
benefits which Employee receives or is entitled to receive from the Company or
any of its applicable Affiliates, would constitute an “excess parachute payment”
within the meaning of Section 280G of the Code, Employee shall be entitled to
receive (i) an amount limited so that no portion thereof shall fail to be tax
deductible under Section 280G of the Code or subject to an excise tax under
Section 4999 of the Code (the “Limited Amount”), or (ii) if the amount otherwise
payable hereunder together with other payments or benefits which Employee
receives or is entitled to receive from the Company or any of its applicable
Affiliates (without regard to clause (i)) reduced by all taxes applicable
thereto (including, for the avoidance of doubt, the excise tax imposed by
Section 4999 of the Code) would be greater than the Limited Amount reduced by
all taxes applicable thereto, the amount otherwise payable hereunder together
with other payments or benefits which Employee receives or is entitled to
receive from the Company or any of its applicable Affiliates.

 

9.3.        In the event that any payments under this Agreement or otherwise are
required to be reduced as described in this Section 9, the adjustment will be
made, first, by reducing the cash severance, if any, due to Employee pursuant to
Section 6; second, if additional reductions are necessary, by reducing the
payments due to Employee under Section 6.5(C) (Target Bonus) and third, if
additional reductions are still necessary, by eliminating the accelerated
vesting of equity-based awards, starting with those awards for which the amount
required to be taken into account under the Section 280G of the Code rules is
the greatest; provided, that in all events, such reductions shall be done in a
manner consistent with the requirements of Section 409A of the Code, to the
extent applicable.

 

10.         Miscellaneous.

 

10.1.      Binding Nature of Agreement. This Agreement shall be binding upon the
Company and shall inure to the benefit of the Company, its Affiliates,
successors and assigns, including any transferee of the business operation, as a
going concern, in which Employee is employed and shall be binding upon Employee,
Employee’s heirs and personal representatives. None of the rights or obligations
of Employee hereunder may be assigned or delegated, except that in the event of
Employee’s death or Disability, any rights of Employee hereunder shall be
transferred to Employee’s estate or personal representative, as the case may be.
The Company may assign its rights and obligations under this Agreement in whole
or in part to any one or more Affiliates or successors. Any entity into which
the Company is merged or with which the Company is consolidated or which
acquires the business of the Company or the business unit in which Employee is
to be principally employed shall be deemed to be a successor of the Company for
purposes hereof.

 



 -8- 

 

 

10.2.      Entire Agreement. This Agreement, including the Covenants Agreements,
contains the entire understanding among the parties hereto with respect to the
subject matter hereof, and supersedes all prior and contemporaneous agreements
and understandings, inducements or conditions, express or implied, oral or
written, including without limitation, the Prior Agreement. The express terms
hereof control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof. Notwithstanding the foregoing,
nothing herein shall limit the application of any generally applicable Company
policy, practice, plan or the terms of any manual or handbook applicable to the
Company’s employees generally.

 

10.3.     Notices. All notices, requests, consents, and other communications
required or permitted to be given under this Agreement shall be in writing and
shall be deemed to have been duly given if delivered personally, or mailed
first-class, postage prepaid, by registered or certified mail (notices sent by
mail shall be deemed to have been given on the third day after the date sent),
or by nationally recognized overnight carrier(notices sent by overnight shall be
deemed to have been given on the day after the date sent) or by confirmed
facsimile or electronic mail transmission with a hard copy deposited in first
class mail the same day or the following day. as follows (or to such other
address as either party shall designate by notice in writing to the other):

 

If to Company:

 

Ocugen Inc.
One Great Valley, Suite # 8
Malvern, PA 19355
Attention: Shankar Musunuri

 

If to Employee, to the address on file with the Company.

 

10.4.        Governing Law; Forum. This Agreement shall be governed by the laws
of Delaware.

 

10.5.        Headings. The article and section headings contained in this
Agreement are for reference purposes only and shall not in any way affect the
meaning or interpretation of this Agreement.

 

10.6.        Amendment. This Agreement may be amended, modified, superseded,
canceled, renewed, or extended and the terms or covenants of this Agreement may
be waived, only by a written instrument executed by both of the parties, or in
the case of a waiver, by the party waiving compliance.

 

10.7.        Waiver. The failure of either party at any time or times to require
performance of any provision of this Agreement shall in no manner affect the
right at a later time to enforce the same. No waiver by either party of the
breach of any term or covenant contained in this Agreement, whether by conduct
or otherwise, in any one or more instances, shall be deemed to be, or construed
as, a further or continuing waiver of any such breach, or a waiver of the breach
of any other term or covenant contained in this Agreement.

 

10.8.        Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall constitute an original and all of which taken
together shall constitute one and the same instrument.

 

[signature page follows]

 



 -9- 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.

 

  COMPANY:       OCUGEN, INC.           By: /s/ Shankar Musunuri     Shankar
Musunuri       Its: Chairman and CEO           EMPLOYEE:             /s/ Rasappa
Arumugham   Name: Rasappa Arumugham



 



[Signature Page to Employment Agreement]

 



 

 